Citation Nr: 1548420	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-43-896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for irritable bowel syndrome (IBS).
 
2.  Whether new and material evidence has been presented to reopen the claim of service connection for a bilateral knee disability and if so whether the reopened claim should be granted.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for headaches and if so whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 1982 and from May 1986 to February 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2013, the Board remanded the case for further development.
  
In July 2015, the Veteran appeared at a hearing before the undersigned.  The record was held open for 60 days from the date of the hearing.

By the decision below, the previously denied claims for service connection for a bilateral knee disability and headaches are reopened.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a decision of August 1992, the RO denied the claim of service connection for a right knee disability for lack of a current disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

2.  In a decision of June 1993, the RO denied the claim of service connection for a left knee disability for lack of a current disability and denied the petition to reopen the claim of service connection for a right knee disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

3.  In a decision of November 2000, the RO denied the petition to reopen the claim of service connection for a bilateral knee disability on the basis of no diagnosed disability; the Veteran submitted a notice of disagreement and the RO issued a statement of the case, but the Veteran did not perfect his appeal.

4.  In a decision of September 2006, the RO denied the claim of service connection for headaches, on the basis that the current headaches were not related to service, and the petition to reopen the claim of service connection for a bilateral knee disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

5.  The additional evidence since the RO's decision in September 2006 is not redundant or cumulative evidence previously considered and it relates to an unestablished fact necessary to substantiate the claims for service connection for a bilateral knee disability and headaches.


CONCLUSIONS OF LAW

1.  The September 2006 RO decision, which denied the Veteran's claims of service connection for a bilateral knee disability and headaches, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claims of entitlement to service connection a bilateral knee disability and headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

In decision of August 1992 and June 1993, the RO denied the claims of service connection for left and right knee disabilities for lack of a current disability; the Veteran was notified of these decisions and of his appellate rights but he did not appeal.

In a decision of November 2000, the RO denied the petition to reopen the claim of service connection for a bilateral knee disability; the Veteran submitted a notice of disagreement and the RO issued a statement of the case, but the Veteran did not perfect his appeal.

In a decision of September 2006, the RO denied the claim of service connection for headaches, on the basis that the current headaches were not related to service and had not manifested to a compensable degree, and the petition to reopen the claim of service connection for a bilateral knee disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

The evidence of record at the time of the September 2006 rating decision included the Veteran's service treatment records; post-service treatment records; and his statements.

The evidence added to the record since the prior, final denial includes evidence that the Veteran continues to report headaches and that he is taking medication and wearing knee braces.

The Board finds that this additional evidence is not cumulative or redundant of the evidence previously of record, and it relates to a previously unestablished element of entitlement to service connection for a bilateral knee disability (evidence of a current disability) and headaches (evidence of headaches to a compensable degree).  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Accordingly, reopening of the claims is in order.  The reopened claims are addressed further in the remand section.


ORDER

The claim of entitlement to service connection for a bilateral knee disability is reopened; to this limited extent, the appeal of this issue is granted.

The claim of entitlement to service connection for headaches is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

In light of the Veteran's service in the Southwest Asia theater of operations, an examination is needed to determine whether the Veteran's current knee pain can be attributed to a known diagnosis (and if so, whether such disability is related to service) or, if it represents manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 U.S.C. § 1117 (West 2014); 38 C.F.R. §§ 3.159 (c)(4); 3.317 (2015).  The Board notes that treatment records show numerous complaints of bilateral knee that have not been attributed to any known clinical diagnoses.  See, e.g., VA treatment record (July 15, 2015).

The evidence of record suggests that the Veteran's headaches may be related to service; however, as the evidence of record is insufficient to decide the claim, VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
In July 2015, the Veteran testified that his irritable bowel syndrome had worsened since his last VA examination in December 2009.  During the December 2009 VA examination, the Veteran reported that he experiences diarrhea 4 to 5 days per week and that he has soiled himself.  In July 2015, he reported that he has daily diarrhea, that he requires diapers, and that his symptoms have caused him to miss approximately 15 days of work in the past 12 months.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination to address the nature, extent, onset, and/or etiology of the bilateral knee symptoms.  The examiner must review the entire claims file.

a)  The examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the claimed knee symptoms can be attributed to a known clinical diagnosis. 

b)  If the examiner attributes any current disorders to a known clinical diagnosis (other than fibromyalgia, which is a presumptive condition for Veterans with qualifying service in the Persian Gulf), the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosis had its onset in service or is otherwise related to service.  In doing so, the examiner must acknowledge and discuss any lay report of recurrent symptoms since service.

c)  If the examiner finds the Veteran's symptoms cannot be attributed to a known diagnosis, the examiner is to indicate if the symptoms are chronic (i.e., have they existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period) and if they have become manifest to a compensable degree at any time after the Veteran's military service, or were first manifest in service.

The examination report must include a complete rationale for all opinions expressed.

3.  After the development in #1 has been completed, schedule the Veteran for a VA examination by an appropriate medical professional to evaluate his claim for headaches.  The examiner must review the entire claims file.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are related to service, to include chemical exposure in the Persian Gulf.

The examination report must include a complete rationale for all opinions expressed.

4.  After the development in #1 has been completed, schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the claim for an increased rating for IBS.  The examiner is to identify the current severity of the Veteran's service-connected IBS.  The examiner is to review the entire claims file.  The examination report must include a complete rationale for all opinions expressed.

The examiner is to report how the Veteran's IBS impacts his ability to work.

5.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


